Title: Thursday the 16th of December.
From: Adams, John Quincy
To: 


       This morning I took a walk about the town to see and found that it was a much more pleasant town than Ferrol. The Chamber which I lodge in comands a beautiful prospect of Rocks and mountains and also a fine view right out to sea and a small part of the town. There is a tour tower in the city, but I have not been to see it. Pappa has seen it to day and I beleive I shall go with Mr Thaxter and Mr. Allen to see it to morrow. Nothing very remarkable this day.
      